        Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
_____________________________________
                                                    :
Radford Daly and Neil Simpson                       :
                                                    :
                                                    :
Individually, and on behalf of all others similarly :
situated as Class Representatives,                  :
                                                    :
               Plaintiffs,                          :
                                                    : Case No.: 21-cv-7409
v.                                                  :
                                                    : CLASS AND COLLECTIVE
Atlantic Cooling and Technology Services LLC, :       ACTION
Johnson Staffing Inc., and Telston Johnson          :
                                                    :
                                                    : JURY TRIAL REQUESTED
               Defendants.                          :
                                                    :
_____________________________________               :

                                          COMPLAINT

                        I.        PRELIMINARY STATEMENT

1.    Plaintiffs Radford Daly and Neil Simpson (collectively “Plaintiffs”), both former

      employees of Defendants who were promptly fired by Defendants after filing a wage theft

      complaint with the United State Department of Labor Wage and Hour Division, bring this

      action on behalf of themselves and as a Collective and Class Action on behalf of the more

      than 40 individuals who currently work and/or previously worked as manual laborers in

      Defendants’ heating and cooling business but were never paid a premium rate for overtime

      hours as required by law.

2.    Plaintiffs were employed as manual laborers by Defendants. Throughout their

      employment, Plaintiffs worked exclusively at work sites operated by Atlantic Cooling and
       Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 2 of 17




     Technology Services LLC (“Atlantic Cooling”), were supervised by Atlantic Cooling

     managers and were subject to all Atlantic Cooling policies and procedures.

3.   Johnson Staffing Inc. (“Johnson Staffing”) was used by Defendants as a purported

     subcontracting entity to hire Plaintiffs and other laborers who were each paid less than their

     earned wages for a period of time prior to being “transferred” onto Atlantic Cooling’s

     official payroll. In reality, Johnson Staffing is not an independent entity and functions

     exclusively to perform Atlantic Cooling business.

4.   Plaintiffs frequently worked more than forty (40) hours in a work week but were not paid

     a premium rate for overtime hours. Plaintiffs were not paid for “spread of hours” and were

     not provided with the wage notices and wage statements required by New York Labor Law

     (NYLL).

5.   The Plaintiffs, on behalf of themselves and all others similarly situated, and as class

     representatives, bring this action against Defendants Atlantic Cooling and Technology

     Services LLC, Johnson Staffing Inc., and Telston Johnson (collectively “Defendants”), for

     Defendants’ failure to lawfully pay Plaintiffs’ wages for their work and for Defendants’

     failure to comply with NYLL wage notice and wage statement requirements. As to

     themselves, Plaintiffs also seek relief for Defendants’ illegal retaliation.

6.   Plaintiffs allege violations of the overtime and anti-retaliation provisions of the federal Fair

     Labor Standards Act, 29 U.S.C. §201, et seq. (“FLSA”) and the overtime, spread of hours

     and hiring and wage notice provisions of New York Labor Law Article 19 §650, et seq.

     (“NYLL”). Plaintiffs seek their earned but unpaid wages, liquidated damages, back pay,

     reinstatement, front pay, compensatory and punitive damages pursuant to the FLSA,

     liquidated and statutory damages pursuant to the NYLL, and reasonable attorneys’ fees,



                                                2
        Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 3 of 17




      costs, and interest, as well as declaratory relief.

7.    Plaintiffs bring their FLSA overtime claims individually and on behalf of other similarly

      situated current and former employees of Defendants under the collective action provisions

      of the FLSA, 29 U.S.C. § 216(b).

8.    Plaintiffs bring their NYLL claims individually and on behalf of a class of persons pursuant

      to Rule 23(a), 23(b)(1) and (b)(3) of the Federal Rules of Civil Procedure.

                          II.      JURISDICTION AND VENUE
9.    This Court has jurisdiction pursuant to the FLSA, 29 U.S.C. § 201 et seq., 29 U.S.C. § 216

      and 28 U.S.C. §§ 1331 and 1337. As this action arises under Acts of Congress regulating

      commerce, jurisdiction over Plaintiffs’ claims for declaratory relief is conferred by 28

      U.S.C. §§ 2201 and 2202.

10.   With respect to the state law claims, this Court has supplemental jurisdiction pursuant to

      28 U.S.C. § 1367 in that the state law claims derive from a common nucleus of operative

      fact and are so related to the federal claims that they form part of the same case or

      controversy under Article III of the United States Constitution.

11.   Venue is appropriate in the Southern District of New York pursuant to 28 U.S.C. § 1391(b),

      because the events giving rise to this claim occurred primarily within this judicial district.

      Venue is also appropriate in the Southern District of New York pursuant to 28 U.S.C.

      § 1391(b) because Defendant Atlantic Cooling is subject to the Court’s personal

      jurisdiction in this district and all Defendants are residents of the State of New York.

                                    III.    THE PARTIES

12.   Plaintiff Radford Daly is an adult individual and resident of the State of New York, Kings

      County. His written consent to be a party in this action is attached hereto as Exhibit A.


                                                 3
        Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 4 of 17




13.   Plaintiff Neil Simpson is an adult individual and resident of the State of New York, Bronx

      County. His written consent to be a party in this action is attached hereto as Exhibit B.

14.   At all times relevant to this Complaint, Plaintiffs were employees of Defendants as that

      term is defined by

      a. the FLSA, 29 U.S.C. § 203(e) (1), and by

      b. the NYLL § 190.

15.   At all times relevant to this Complaint, Plaintiffs were employees engaged in commerce or

      the production of goods for commerce, and/or were employees in an enterprise engaged in

      commerce or the production of goods for commerce within the meaning of 29 U.S.C. § 203

      et seq.

16.   Upon information and belief, Defendant Atlantic Cooling is a New Jersey corporation

      doing business in the State of New York.           Atlantic Cooling maintains corporate

      headquarters at 80 Kero Road, Carlstadt, NJ 07072.

17.   Upon information and belief, Defendant Johnson Staffing is a domestic corporation doing

      business in the State of New York. Johnson Staffing maintains its headquarters at 107-24

      131st Street South Richmond Hill, NY 11419.

18.   Upon information and belief, Defendant Telston Johnson is the titular owner of Johnson

      Staffing and an employee of Atlantic Cooling and is a resident of the State of New York,

      Queens County.

19.   At all times relevant to the Complaint, Defendant Telston Johnson, acting as an employee

      and agent of Atlantic Cooling, had the power to hire and fire Defendants’ employees, set

      Defendants’ employees’ wages and work schedules, retain time and/or wage records, and

      otherwise control the terms and conditions of employment of Defendants’ employees



                                               4
        Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 5 of 17




      including Plaintiffs.

20.   At all times relevant to the Complaint, Defendant Atlantic Cooling was an employer of

      each of the Plaintiffs as that term is defined by

      a. the FLSA, 29 U.S.C. § 203(d) and by

      b. NYLL § 190.

21.   At all times relevant to the Complaint, Defendant Johnson Staffing was an employer of

      each of the Plaintiffs as that term is defined by

      a. the FLSA, 29 U.S.C. § 203(d) and by

      b. NYLL § 190.

22.   At all times relevant to the Complaint, Defendant Telston Johnson was an employer of each

      of the Plaintiffs as that term is defined by

      a. the FLSA, 29 U.S.C. § 203(d) and by

      b. NYLL § 190.

23.   Upon information and belief, Defendants grossed more than $500,000 per year in revenue

      for the past five (5) calendar years and individually and collectively are an enterprise

      engaged in commerce.

24.   At all times relevant to the Complaint, Defendants functioned as a single integrated

      enterprise engaged in related activities for a common business purpose under common

      ownership and management.

                              IV.    STATEMENT OF FACTS

25.   Defendant Atlantic Cooling is a cooling tower service company performing profitable

      installations, repairs and maintenance work for the real estate industry in the New York

      metropolitan area.


                                                 5
        Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 6 of 17




26.   Defendant Telston Johnson is an employee and agent of Defendant Atlantic Cooling. He

      recruits employees and assists in their supervision while simultaneously working as an

      employee of Atlantic Cooling.

27.   Upon information and belief, Defendant Johnson Staffing was formed to facilitate the

      hiring of individuals exclusively for Defendant Atlantic Cooling. Once hired, these

      individuals were fully integrated into Atlantic Cooling’s workforce. They labored

      alongside Atlantic Cooling staff at Atlantic Cooling worksites, wore Atlantic Cooling

      uniforms and received supervision from Atlantic Cooling supervisors.       Their work

      schedules were made and controlled by Atlantic Cooling and their time records were

      created and maintained by Atlantic Cooling. They were provided with and subject to all

      Atlantic Cooling personnel policies and procedures, including requesting from Atlantic

      Cooling approval for time off and schedule adjustments.

28.   Plaintiff Radford Daly was hired by Defendants on or about October 2018. From the

      beginning of his employment until approximately October 2020, Plaintiff Radford Daly

      was paid by Defendant Johnson Staffing. He often worked 7 days per week and typically

      worked 8 hours per day but sometimes worked from 5 am to 5 pm. He was paid $15 per

      hour and his rate of pay increased incrementally to $19 per hour. He never received a

      premium rate for overtime hours.

29.   On or about November 2020, Plaintiff Radford Daly was informed by Defendants that he

      would be “put on Defendant Atlantic Cooling’s books.” All aspects of his employment

      remained the same except that he was then paid by Defendant Atlantic Cooling and

      received all his wages, including premium overtime compensation, by check from Atlantic

      Cooling.



                                             6
        Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 7 of 17




30.   Plaintiff Neil Simpson was hired by Defendants on or about October 2018. From the

      beginning of his employment until approximately September 2020, Plaintiff Neil Simpson

      was paid by Defendant Johnson Staffing. He typically worked 7 days per week and usually

      worked more than 8 hours per day but sometimes worked as many as 16 hours in a single

      day. During this time period, he was paid $15 per hour which was incrementally increased

      to $16 per hour but he never received a premium rate for overtime hours.

31.   On or about October 2018, Plaintiff Neil Simpson was informed by Defendants that he

      would be “put on Defendant Atlantic Cooling’s books.” All aspects of his employment

      remained the same except that he was then paid by Defendant Atlantic Cooling and

      received all his wages, including premium overtime compensation, by check.

32.   During the period of time when Plaintiffs were paid by Defendant Johnson Staffing, more

      than 50% of their worksites were located in Manhattan. Plaintiffs also worked frequently

      in White Plains, NY.

33.   Each of the above-named Plaintiffs routinely worked in excess of 40 hours per week and

      often worked more than ten (10) hours in a day. Defendants failed to pay each Plaintiff a

      premium rate for his overtime hours and never paid him an extra hour of pay for working

      more than ten (10) hours in a day.

34.   Since 2018, Defendants have employed scores of workers, including Plaintiffs, in this

      manner, failing to pay them overtime and spread of hours compensation as required by law.

35.   On or about May 12, 2021, Plaintiffs filed with the United States Department of Labor

      (“USDOL”) Wage and Hour Division a complaint for Defendants’ failure to pay them their

      earned overtime wages.

36.   Upon information and belief, Defendants were made aware of Plaintiff’s USDOL



                                              7
        Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 8 of 17




      complaint around May 2021.

37.   On or about May 2021, Defendant Telston Johnson approached Plaintiff Neil Simpson at a

      job site located at 100 Wall Street New York, NY and stated in substance: “I’m being

      investigated by the authorities and I suspect you called them. You’re going to get yourself

      in serious trouble. When they call again, tell them you made a mistake and that you never

      worked for Johnson Staffing.”

38.   On or about July 28, 2021 Plaintiffs were “taken off the board” and ceased to receive work

      assignments from Defendants.

39.   On or about August 19, 2021, Defendants terminated Plaintiffs’ employment. No other

      employees were terminated at this time.

40.   Defendants were aware or should have been aware that applicable law required them to

      pay employees such as Plaintiffs’ premium pay for all hours worked in excess of forty (40)

      per week.

41.   At the time that Plaintiffs and other workers began working for Defendants, Defendants

      failed to furnish them with accurate written disclosures of their legally mandated wage

      rates as required by NYLL § 195(1).

42.   Defendants never thereafter furnished Plaintiffs or other workers with accurate written

      disclosures as required by NYLL § 195(1).

43.   Defendants failed to furnish Plaintiffs and other workers with accurate wage statements

      containing the information required by NYLL § 195(3).

44.   Upon information and belief, at all times during the period of Plaintiffs’ employment by

      Defendants, at least 15 other individuals were simultaneously employed by Defendants in

      similar capacities and were subject to the same nonpayment of lawful wages in violation



                                                8
        Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 9 of 17




      of Federal and State law as described in the preceding paragraphs. The duration of

      employment for each individual varied.         Plaintiffs estimate that in total at least 50

      individuals were employed by Defendants in similar capacities at the same job sites and

      subject to the same pay, hiring notice and wage statement policies during the past six years.

               V.       FLSA COLLECTIVE ACTION ALLEGATIONS


45.   Plaintiffs Radford Daly and Neil Simpson bring their FLSA overtime wage claims, the

      First Cause of Action, as a collective action under the collective action provision of the

      FLSA as set forth in 29 U.S.C. § 216(b) on behalf of themselves and the “FLSA

      Overtime Wage Collective Class” defined as:

      All current and former employees who have worked for one or more of Defendants as
      manual laborers and received wage payments from Johnson Staffing Inc. or Telston
      Johnson within the three years prior to the filing of this case, or such earlier date as the
      Court may determine is equitable, and the date of final judgment in this matter.


46.   The current and former employees described above are situated similarly to Plaintiffs

      within the meaning of FLSA, 29 U.S.C. § 216(b) and, therefore, the First Cause of Action

      herein may be brought and maintained as an “opt-in” collective action pursuant to Section

      16(b) of FLSA.

47.   These causes of action are also maintainable as collective actions pursuant to FLSA, 29

      U.S.C. §216(b) because the prosecution of separate actions by individual members of the

      Class would create a risk of inconsistent or varying adjudications with respect to individual

      current and former employees which would establish incompatible standards of conduct

      for Defendants.

48.   The names, last known addresses and cell phone numbers of the proposed Collective

      Action Class members are available from Defendants, and notice of and an opportunity to

                                                9
       Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 10 of 17




      join this lawsuit should be provided to all potential opt-in Plaintiffs both by first class mail

      to their last known address and by workplace posting, as well as by other practicable means

      including but not limited to text messaging, as soon as possible.

              VI.     FRCP RULE 23 CLASS ACTION ALLEGATIONS

49.   Plaintiffs Radford Daly and Neil Simpson bring their NYLL claims, the Second, Third, and

      Fourth Causes of Action, on behalf of themselves and all other similarly situated

      individuals (hereinafter “the NYLL Class”) under Rules 23(a), (b)(1) and (b)(3) of the

      Federal Rules of Civil Procedure. The NYLL Class is defined as follows


      a. All persons who worked for one or more of the Defendants as manual laborers and
         received wage payments from Johnson Staffing Inc. or Telston Johnson during the
         Class Period, or such earlier date as the Court may determine is equitable.


50.   The persons in the NYLL Class identified above are so numerous that joinder of all

      members is impracticable. Although the precise number of such persons is unknown, and

      facts on which the calculation of that number are presently within the sole control of

      Defendants, upon information and belief, there are approximately 50 members of the

      NYLL Class during the six years prior to the filing of this lawsuit. There are questions of

      law and fact common to the NYLL Class which predominate over any questions affecting

      only individual members. The claims of the Individual Plaintiffs are typical of the claims

      of the NYLL Class. The Individual Plaintiffs will fairly and adequately protect the interests

      of the NYLL Class. A class action is superior to other available methods for the fair and

      efficient adjudication of the controversy – particularly in the context of wage and hour

      litigation where individual employees lack the financial resources to vigorously prosecute

      a lawsuit in federal court against corporate defendants. The Defendants have acted or


                                                10
         Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 11 of 17




        refused to act on grounds generally applicable to the NYLL Class, thereby making

        appropriate final injunctive relief or corresponding declaratory relief with respect to the

        NYLL Class as a whole.

51.     Questions of law and fact common to the collective and class action as a whole include,

        but are not limited to the following:

        a. Whether each of the Defendants is an employer under the FLSA and/or the NYLL;

        b. Whether Defendants unlawfully failed and continue to fail to pay required overtime

           compensation in violation of FLSA;

        c. Whether Defendants unlawfully failed and continue to fail to pay spread of hours and

           overtime compensation in violation of NYLL;

        d. Whether Defendants failed to provide legally required hiring notices and wage

           statement notices, in violation of NYLL.

                                 VII.    CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION

                    Fair Labor Standards Act Overtime Wage Violations
      On Behalf of Plaintiffs Radford Daly, Neil Simpson and the FLSA Overtime Wage
                                       Collective Class

52.     Plaintiffs Radford Daly, Neil Simpson and any FLSA Overtime Wage Collective Class

        members who file individual consents to sue in this action restate, re-allege and incorporate

        by reference all of the preceding allegations as if fully set forth herein.

53.     Defendants willfully failed to pay Plaintiffs and the FLSA Overtime Wage Collective Class

        members overtime compensation at rates not less than one and one-half times the regular

        rate of pay for each hour worked in excess of forty (40) hours in a workweek, in violation

        of 29 U.S.C. § 207 (a)(1).



                                                  11
       Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 12 of 17




54.   Due to Defendants’ FLSA violations, Plaintiffs and the FLSA Overtime Wage Collective

      Class members are entitled to recover from Defendants, jointly and severally, their unpaid

      overtime compensation, an additional equal amount as liquidated damages, reasonable

      attorneys’ fees, and costs of the action, pursuant to 29 U.S.C. § 216 (b).

                               SECOND CAUSE OF ACTION

                            New York Labor Law – Overtime Wage
            On Behalf of Plaintiffs Radford Daly, Neil Simpson and the NYLL Class


55.   Plaintiffs Radford Daly and Neil Simpson on behalf of themselves and the NYLL Class

      restate, re-allege and incorporate by reference all of the previous allegations as if fully set

      forth herein.

56.   Defendants willfully violated Plaintiffs’ rights by failing to pay Plaintiffs overtime

      compensation at rates not less than one and one-half times the regular rate of pay for each

      hour worked in excess of forty hours in a workweek within seven (7) calendar days after

      the end of the week in which the wages were earned in violation of the NYLL and its

      regulations.

57.   Due to Defendants’ New York Labor Law violations, Plaintiffs Radford Daly, Neil Simpson

      and NYLL Class members are entitled to recover from Defendants, jointly and severally,

      their unpaid overtime compensation, liquidated damages, reasonable attorneys’ fees, and

      costs of the action, pursuant to NYLL §§ 198, 663, and 681.

                                THIRD CAUSE OF ACTION

                           New York Labor Law – Spread of Hours
            On Behalf of Plaintiffs Radford Daly, Neil Simpson and the NYLL Class


58.   Plaintiffs Radford Daly and Neil Simpson on behalf of themselves and the NYLL Class



                                                12
       Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 13 of 17




      restate, re-allege and incorporate by reference all of the previous allegations as if fully set

      forth herein.

59.   Defendants willfully violated Plaintiffs’ rights by failing to pay Plaintiffs an extra hour of

      pay for days on which their workday spanned more than ten (10) hours or on which they

      worked split shifts within seven (7) calendar days after the end of the week in which the

      wages were earned in violation of the NYLL and its regulations.

60.   Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to recover from

      Defendants, jointly and severally, their unpaid spread of hours compensation, liquidated

      damages, reasonable attorneys’ fees, and costs of the action, pursuant to NYLL §§ 198,

      663, and 681.

                                FOURTH CAUSE OF ACTION

               New York Labor Law – Wage Notice and Wage Statement
           On Behalf of Plaintiffs Radford Daly, Neil Simpson the NYLL Class


61.   Plaintiffs Radford Daly and Neil Simpson on behalf of themselves and the NYLL Class,

      reallege and incorporate by reference all allegations in all preceding paragraphs.

62.   Defendants failed to supply Plaintiffs a notice as required by N.Y. Lab. Law § 195, in

      English or in the language identified by Plaintiffs as their primary language, containing

      their rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

      piece, commission, or other; hourly rate or rates of pay and overtime rate or rates of pay if

      applicable; the regular pay day designated by the employer in accordance with N.Y. Lab.

      Law § 191; the name of the employer; any “doing business as” names used by the

      employer; the physical address of the employer's main office or principal place of business,

      and a mailing address if different; the telephone number of the employer; plus such other



                                                13
       Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 14 of 17




      information as the commissioner deems material and necessary.

63.   Defendants failed to supply Plaintiffs with an accurate statement of wages as required by

      N.Y. Lab. Law § 195, containing the dates of work covered by that payment of wages;

      name of employee; name of employer; address and phone number of employer; rate or

      rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

      commission, or other; gross wages; hourly rate or rates of pay and overtime rate or rates of

      pay if applicable; the number of hours worked, including overtime hours worked if

      applicable; deductions; and net wages.

64.   Due to Defendants’ violations of N.Y. Lab. Law § 195, for each day that Defendants failed

      to provide a proper notice at the time of hiring from February 26, 2015 through the present,

      Plaintiffs are entitled to damages of $50 per day, up to a total of $5,000 per class member,

      as provided for by N.Y. Lab. Law § 198, as well as reasonable attorneys’ fees, costs, and

      injunctive and declaratory relief.

65.   Due to Defendants’ violations of N.Y. Lab. Law § 195, for each workweek that Defendants

      failed to provide a proper wage statement from February 26, 2015 through the present,

      Plaintiffs are each entitled to damages of $250 per day, or a total of $5,000 per class

      member, as provided for by N.Y. Lab. Law § 198, reasonable attorneys’ fees, costs, and

      injunctive and declaratory relief.

                                 FIFTH CAUSE OF ACTION

                        Fair Labor Standards Act - Retaliation
                  On Behalf of Plaintiffs Radford Daly and Neil Simpson


66.   Plaintiffs Radford Daly and Neil Simpson re-allege and incorporate by reference all of the

      previous allegations as if fully set forth herein.



                                                14
       Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 15 of 17




67.   Defendants discharged or otherwise discriminated against Plaintiffs Radford Daly and Neil

      Simpson because they filed a complaint for unpaid wages with the U.S. Department of

      Labor Wage and Hour Division.

68.   Defendants’ retaliatory conduct was in violation of 29 U.S.C. § 215(a)(3).

69.   Due to Defendants’ illegal retaliation, Plaintiffs Radford Daly and Neil Simpson are

      entitled to recover from Defendants, jointly and severally, back pay, compensatory

      damages, liquidated damages, punitive damages, and reasonable attorneys’ fees, and costs

      of the action, and such other legal or equitable relief as may be appropriate pursuant to 29

      U.S.C. § 216(b).

                               VIII. PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Court:

70.   Certify this case as a class action pursuant to Fed. R. Civ. Proc. 23(b)(1) and (3);

71.   Designate this action as a collective action on behalf of the proposed Collective Class

      pursuant to FLSA § 216(b) and order prompt issuance of notice to all similarly situated

      members of the Collective Classes apprising them of the pendency of this action and

      permitting them to assert timely FLSA claims in this action by filing individual Consent

      to Join forms pursuant to FLSA § 216(b) and toll the statute of limitations on the claims

      of all “opt-in” Class Plaintiffs from the date of filing of this Complaint until the

      Collective Class has been provided with reasonable notice of the pendency of this action

      and a fair opportunity to exercise their right to opt in as plaintiffs;

72.   Designate Plaintiffs Radford Daly and Neil Simpson as representatives of the Rule 23

      Class Plaintiffs;




                                                 15
       Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 16 of 17




73.   Declare Defendants’ conduct complained of herein to be in violation of Plaintiffs’ rights

      under the FLSA;

74.   Declare Defendants’ conduct complained of herein to be in violation of Plaintiffs’ rights

      under NYLL;

75.   Declare that Defendants’ violations of the FLSA and NYLL were willful;

76.   Order Defendants to pay to Plaintiffs and Class Members all wages owed, consistent with

      the FLSA;

77.   Order Defendants to pay to Plaintiffs and Class Members all wages owed, consistent with

      NYLL;

78.   Award Plaintiffs and Class Members liquidated damages for all wages withheld or delayed

      in violation of FLSA;

79.   Award Plaintiffs and Class Members additional liquidated damages for all wages withheld,

      deducted or delayed in violation of NYLL;

80.   Award Plaintiffs and Class Members statutory damages for Defendants’ violations of the

      hiring and wage notice provisions of NYLL;

81.   Order Defendants to reinstate Plaintiffs to their employment;

82.   Award Plaintiffs back pay, compensatory damages, liquidated damages, punitive damages,

      and reasonable attorneys’ fees, and costs of the action, and such other legal or equitable

      relief as may be appropriate pursuant to 29 U.S.C. § 216(b) for Defendants’ illegal

      retaliation in violation of the FLSA;

83.   Award the named Plaintiffs additional appropriate compensation as incentive payments for

      their particular participation in this litigation benefitting other workers;

84.   Award Plaintiffs reasonable attorneys’ fees, costs and interest; and



                                                16
        Case 1:21-cv-07409-JPC Document 1 Filed 09/03/21 Page 17 of 17




85.   Award Plaintiffs such other legal and equitable relief as the Court deems appropriate.

                             IX. REQUEST FOR TRIAL BY JURY

      Plaintiffs respectfully request a trial by jury as to all claims to which they are entitled.



                                              RESPECTFULLY SUBMITTED,


                                              /s/ Robert McCreanor
                                             ___________________

                                             Robert McCreanor, Esq.
                                             Law Office of Robert D. McCreanor, P.L.L.C.
                                             245 Saw Mill River Road
                                             Suite 106
                                             Hawthorne, NY 10532
                                             (845) 202 1833
                                             rmccreanor@rdmclegal.com


                                             ATTORNEYS FOR THE PLAINTIFFS
Dated: September 2, 2021




                                                17
